Fourth Court of Appeals
                                          San Antonio, Texas
                                                October 12, 2020

                                              No. 04-20-00429-CV

            IN THE INTEREST OF Y.Z., N.A.Z., J.F.Z., AND V.V.Z., CHILDREN

                        From the County Court at Law, Val Verde County, Texas
                                      Trial Court No. 3814CCL
                            Honorable Sergio J. Gonzalez, Judge Presiding


                                                 ORDER

        This is an accelerated appeal of the trial court’s order terminating appellant’s parental
rights. Appellant’s brief was originally due to be filed on October 12, 2020.1 On October 9,
2020, appellant filed a motion requesting an extension of time until October 23, 2020 to file the
brief.

         The disposition of this appeal is governed by the standards set forth in Rule 6.2 of the
Texas Rules of Judicial Administration. TEX. R. JUD. ADMIN. 6.2. Accordingly, this appeal is
required to be brought to final disposition within 180 days of the date the notice of appeal is
filed. Id.

       The motion is GRANTED, and appellant’s brief must be filed no later than October 23,
2020. Given the time constraints governing the disposition of this appeal, further requests for
extensions of time will be disfavored.




                                                                _________________________________
                                                                Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of October, 2020.


1
  Appellant’s motion states her brief is due on Tuesday, October 13, 2020, due to “a Monday holiday (Columbus
Day).” However, neither the State of Texas nor Bexar County recognizes Columbus Day as a “legal holiday,” and
this court is open for business that day. See TEX. R. APP. P. 44.1(a) (extending appellate deadlines that fall on “a
legal holiday”).
___________________________________
Michael A. Cruz,
Clerk of Court